Citation Nr: 1424986	
Decision Date: 06/03/14    Archive Date: 06/16/14

DOCKET NO.  09-16 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel

INTRODUCTION

The Veteran served on active duty from February 1976 to May 1983.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2007 and an April 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2011; the transcript is of record.

The appeal was remanded for additional development in August 2012, in May 2013, and in September 2013.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and lower extremities, a cervical spine disorder, vertigo, and hepatitis C have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In an April 2013 decision, the RO denied the Veteran's claim for entitlement to service connection for a left hip disability.  A timely notice of disagreement was received from the Veteran with respect to this issue in January 2014.  Accordingly, the Board must remand this claim for issuance of statement of the case (SOC).  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Veteran also seeks service connection for a left knee disability.  He contends that his left knee disability is either due to service, or is secondary to his service-connected right knee disability or his (non-service-connected) left hip disability because these disabilities affected his gait.

The Board, in its September 2013 remand, determined that a June 2013 VA opinion was inadequate because the rationale was not fully explained (i.e. there was no discussion of any clinical reasoning and/or medical principles involved in the conclusions reached) and it failed to reconcile a contradictory opinion that had been provided by another VA examiner in October 2012.  The Board also noted that there was no discussion of the seemingly positive medical opinion that was offered in August 2011 by Dr. Schmitz, a private orthopedic surgeon.  Dr. Schmitz noted that the Veteran sustained a right knee injury in the 1980's and as a result of the injury; he developed a compensatory gait that overstressed the left lower extremity.  

In an addendum opinion received in November 2013, the June 2013 VA examiner provided another opinion that is also insufficient.  For this reason, additional development is required.  

Also, as noted above, the Veteran asserts that his left knee disability may be due to a left hip disability.  The claim of service connection for the left knee is therefore inextricably intertwined with the pending claim of service connection for a left hip disability.  Therefore, a final decision by the Board on the Veteran's service connection claim for a left knee disability would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an SOC with regard to his claim for entitlement to service connection for a left hip disability.  Should the benefit sought be denied, notify the Veteran that, in order to perfect an appeal of the claim to the Board, he must timely file a substantive appeal.

2.  Afford the Veteran a VA examination by a VA examiner who has not previously examined him, to determine the nature and etiology of his left knee disability.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.

The examiner is to provide an opinion, based on a thorough review of the evidence of record including the medical treatise evidence supplied by the Veteran in January 2014, as to whether it is at least as likely as not that his left knee disability: a) had onset in service or is otherwise related to service; or, b) was caused by or aggravated by his service-connected right knee disability, or any other disability that is found to be service-connected.  

If the examiner finds that a service-connected disability has "aggravated" the left knee disability, the examiner must comment on when the onset of "aggravation" took place and whether the claims file contains sufficient medical evidence created before the onset of aggravation to establish a baseline of the level of severity of the left knee disability.  

If a baseline is established, the examiner must comment on how much the left knee disability has worsened in severity as a result of the natural progress of the disability, if at all, from the time of the baseline to the current level of severity.  

The examiner must provide a rationale for all opinions and conclusions reached.  If the examiner determines that the requested opinion cannot be provided without resort to speculation, it is essential that the examiner offer a rationale for the conclusion that the opinion could not be provided, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the claim.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



